Title: To George Washington from John Page, 15 August 1777
From: Page, John
To: Washington, George

 

Sir,
Wmsburg [Va.] in Council August 15th 1777

I have this moment received undoubted Information, by Express from Captain Bright of the Northampton armed Brigg of this State lying off Cape Charles that, last Night at 9 oClock, he saw from his masthead at least 100 Sail of Ships standing directly into the Capes—This Fleet was seen on Tuesday last by James Henry Esqr. and several other Gentlemen of Accomack County on their Coasts An account of which they sent us by Express, which came to hand last night. After giving you this Information Sir, the Board would submit it to your Judgement whether the Regiment lately Ordered by our Assembly to join you, & which is now under Inoculation at Alexandria ought not to return to this place as soon as it would be safe for them to march through the Country or at least remain where they are till the Designs of the Enemy can be more certainly known. Presuming that your Excellency will approve of the latter the Board have given Directions that the Regiment shall not proceed on their march till further orders. I am with the greatest Respect & Esteem your Excellency’s Mo. obedt Servt

John Page

